Citation Nr: 0946188	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which continued the Veteran's 70 
percent rating for PTSD and denied entitlement to TDIU.  The 
RO in Reno, Nevada, currently retains jurisdiction of the 
Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
70 percent for PTSD and TDIU.  

This claim must be remanded for two reasons.  

First, in filing his substantive appeal to the Board in 
August 2008 the Veteran indicated that he did not want a 
Board hearing.  In a document received by the Board in 
November 2009, the Veteran indicates that he wants to appear 
before the Board and give testimony regarding his appeal.   
Pursuant to 38 C.F.R. §§ 20.700 and 20.703 the Veteran must 
be scheduled for a Board hearing.  

Second, VA's duty to assist a claimant includes obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4).  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
However, advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a Veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).  

Currently, the Veteran's service connected PTSD disability is 
rated as 70 percent disabling, and he has no other service-
connected disabilities.  A VA examination was conducted in 
January 2007 to assess the severity of the Veteran's PTSD 
disability.  It notes that the Veteran is 85 years old and 
would not be expected to obtain full-time employment.  A VA 
examination was conducted in August 2008 to assess the 
severity of the Veteran's PTSD disability.  It notes that the 
Veteran has had PTSD symptoms since World War II, and that 
they have caused employment problems so that he has not been 
able to keep a job for long.  Although both of these VA 
examinations address the Veteran's employability, neither 
clearly indicates whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD as required by 38 C.F.R. § 4.16(a).  
Thus, pursuant to a 38 C.F.R. § 3.159(c)(4), a new VA 
examination is necessary to decide the TDIU claim.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Send the Veteran a letter to clarify 
what type of Board hearing he would like.  
Schedule the Veteran for the type of Board 
hearing he elects to have, if any.

2.  Schedule the Veteran for a VA 
examination to determine his 
employability.  The examiner should 
conduct a thorough examination of the 
Veteran and provide an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected PTSD. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale must be provided for all 
opinions.  The examiner must note that 
advancing age, any impairment caused by 
conditions that are not service connected, 
and prior unemployability status must be 
disregarded when determining whether a 
Veteran currently is unemployable.  See 38 
C.F.R. § 4.16(a).  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



